
	
		III
		112th CONGRESS
		1st Session
		S. RES. 220
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2011
			Mr. Kerry (for himself,
			 Mr. Lugar, and Mr. Reid) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the June 30, 2011, opening of the Tom Lantos Institute in Budapest,
		  Hungary. 
	
	
		Whereas the late Congressman Tom Lantos was a champion of
			 human and minority rights in Europe and around the world;
		Whereas Congressman Lantos, the only Holocaust survivor to
			 be elected to the United States Congress, was a leading voice on human rights
			 and founding co-chairman of the Congressional Human Rights Caucus, now known as
			 the Tom Lantos Human Rights Caucus;
		Whereas Congressman Lantos always remained a proud
			 Hungarian-American and an active promoter of strong cooperation between the
			 country of his birth and the United States;
		Whereas Congressman Lantos was a tireless advocate for
			 tolerance and moderation, virtues embodied in the stated mission of the Tom
			 Lantos Institute in Budapest;
		Whereas the Tom Lantos Institute is a non-profit,
			 non-partisan, and independent organization supported by the Government of
			 Hungary and dedicated to the goal of promoting human and minority rights in
			 Central and Eastern Europe;
		Whereas educational programs on human and minority rights
			 will lay the foundation for a more sustainable and inclusive peace; and
		Whereas a strong transatlantic partnership is in the
			 mutual interests of the United States and the countries of Central and Eastern
			 Europe: Now, therefore, be it
		
	
		That it is the sense of the
			 Senate—
			(1)to recognize and
			 applaud the opening of the Tom Lantos Institute;
			(2)to acknowledge
			 the Government of Hungary for honoring the legacy of Congressman Lantos through
			 its contributions to the Institute;
			(3)to express
			 support for the principles of the Institute, including democracy, pluralism,
			 and human and minority rights;
			(4)to express
			 support for the education of present and future generations in Central and
			 Eastern Europe, which will contribute to regional cooperation, historical
			 reconciliation, and tolerance throughout the Euro-Atlantic region; and
			(5)to encourage the
			 people and the governments of the United States and the countries of Central
			 and Eastern Europe to continue to deepen and broaden their relations.
			
